Citation Nr: 0633826	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1999 until 
her death in May 2000.  The appellant is the veteran's 
father.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 administrative decision 
issued by the RO.  

In December 2003 the Board remanded the case back to the RO 
for further development of the record.  

The appellant requested a hearing before a Veterans Law Judge 
at the RO in his December 2002 Substantive Appeal.  He was 
scheduled for a hearing in November 2003.  

The appellant was rescheduled at his request for a hearing in 
May 2005.  Again he requested to reschedule the hearing.  He 
was rescheduled in April 2006, but failed to report without 
explanation.  

Consequently, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.702(d) (2005).  


FINDING OF FACT

The veteran is shown to have voluntarily abused heroin, by 
ingesting the drug so excessively as to have directly caused 
her death due to a hypoxic brain injury while on active duty.  


CONCLUSION OF LAW

The veteran's death caused by a hypoxic brain injury due to 
an acute heroin overdose was the proximate result of her own 
willful misconduct.  38 U.S.C.A. §§ 105, 1110, 1310, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.312 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the appellant.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate his claim in a September 2005 letter.  By this 
letter, the RO also notified the appellant of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed July 2001 administrative decision.  However, the 
appellant's claim was readjudicated in a May 2006 
Supplemental Statement of the Case.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  

Where drugs are used to enjoy or experience their effects and 
the effects result proximately and immediately in disability 
or death, such disability or death will be considered the 
result of the person's willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).  

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a).  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user.  

Drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m); 3.301(d).  

Willful misconduct is an act involving conscious wrongdoing 
or known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n) (2006).  

In order to deny a claim based on a finding of willful 
misconduct, a preponderance of the evidence must support such 
a finding.  Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  
Additionally, the element of knowledge of, or wanton and 
reckless disregard of, the probable consequences must be 
specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 
503-04 (1996).  

VA's Office of General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
veteran's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).  

The medical reports and findings surrounding the 
circumstances of the veteran's cause of death are clear and 
uncontroverted.  The cause of the veteran's death was hypoxic 
brain injury following acute heroin overdose.  The statements 
of the service personnel and investigating personnel confirm 
the veteran ingested an excessive amount of heroin.  

The service members reported that, on April 29, 2000, the 
veteran and a few others (group) went out for the evening.  
The group retrieved the car of one of the service members who 
parked at an off-base apartment complex and proceeded to a 
liquor store where they purchased liquor and soda to make 
drinks.  The group then decided to go and purchase marijuana.  
They reported purchasing thirty dollars worth of marijuana, 
and the veteran is reported to have purchased forty dollars 
worth of heroin.  

On the trip back to the base, the group stopped at a gas 
station which was located next to a drugstore.  The veteran 
went into the bathroom of the drugstore and ingested the 
heroin.  Shortly after ingesting the heroin, the veteran 
passed out.  Despite numerous attempts to wake her, the 
veteran did not wake up.  For the remainder of the trip back 
to the base, the veteran remained unresponsive, but was still 
breathing.  

After returning to base, the veteran was carried to her room, 
changed from her civilian clothes into her PT clothes and put 
in her bed to sleep off the drug effects.  Her roommate, who 
had been part of the group, monitored the veteran for the 
remainder of the evening.  She reported shaking the veteran 
on several occasions.  Each time the veteran made a 
"snoring" noise.  Although the veteran remained 
unconscious, she was still breathing when the roommate fell 
asleep around 3:30 a.m.  

The roommate woke up at 6:30 a.m. to check on the veteran.  
The roommate noticed that the veteran was not breathing and 
was blue in the face and cold to the touch.  The veteran 
received emergency medical treatment upon being found in this 
state.  

The veteran was transported to a private hospital for further 
emergency care.  She was then transferred to Walter Reed 
Medical Center and admitted to the intensive care unit.  The 
medical staff at Walter Reed determined the veteran had 
suffered an anoxic brain injury secondary to her heroin 
overdose.  

The veteran underwent a tracheotomy and PEG tube placement.  
The medical personnel, in consultation with the veteran's 
family determined the veteran would not recover neurological 
function and care was withdrawn.  

During the line of duty investigation of events that led to 
the veteran's injuries and death, her roommate reported that 
she and the veteran had a history of drug usage.  She 
reported using crack, heroin, ecstasy and marijuana.  

Further, the Report of Investigation in February determined 
that the veteran's death due to cardiac arrest secondary to 
opioid overdose, respiratory failure, anoxic encephalopathy 
and fevers was proximately caused by intentional misconduct 
or neglect.  

The appellant asserts, as indicated in the April 2002 Notice 
of Disagreement (NOD) and December 2002 Substantive Appeal 
that the veteran was involuntarily drugged.  

The Board, however, notes an investigation found the 
veteran's drug use was voluntary and the injuries she 
suffered were the proximate result to her own willful 
misconduct.  

Further witness statements revealed the veteran had a history 
of illegal drug use that must be deemed to have been 
voluntary.  The appellant has offered no credible evidence 
that contradicts the conclusion of the investigation except 
for his lay statement.  

Further, the appellant contends the veteran died as a result 
of the failure of service personnel to respond to her 
condition in a timely fashion.  Such a contention is 
speculative.  

The Board finds in this regard that the veteran's voluntarily 
ingesting an illegal substance constituted engaging in 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of the probable consequences of 
her actions.  

Given the circumstances in this case, the veteran's own 
willful misconduct must be deemed to have been the proximate 
and immediate cause of her overwhelming brain injury and 
ultimately death.  

The evidence clearly demonstrates that she ingested a large 
amount of heroin in a short period of time and such a finding 
separately supports the misconduct determination.  See also 
Forshey v. West, 12 Vet. App. 71 (1998).  Thus, the veteran's 
death must be considered to be the result of her own willful 
misconduct.  The misconduct in this case was not a mere 
technical violation of police regulations or ordinances, but 
led directly to the death of the veteran.  
 
Overall, the preponderance of the evidence is against the 
claim of service connection for the cause of the veteran's 
death and must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for cause of the veteran's death is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


